DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0184295 to Azzouz et al. in view of US Patent 6,434,955 to Ng et al.
With respect to claim 1, Azzouz et al. teach a method of thermal regulation (preventing and stopping thermal runaway) in a high energy-density battery cell, the method comprising the steps of: 
spraying or sprinkling (atomizing) a dielectric fluid (a cooling fluid) by driving it through sprinkler nozzles 14 (a micro-nozzle) at a pressure sufficient to create a jet of dielectric fluid mist (aerosolized liquid droplets) while retaining sufficient momentum in flow of the dielectric fluid (the fluid) to travel from the sprinkler nozzles 14 (the nozzle) to an outer surface of the battery cell 10; 
impinging the spray of the jet of dielectric fluid mist (aerosolized liquid droplets) on an outer surface of the battery cell 10; 
partially evaporating the dielectric fluid (the liquid droplets) on the outer surface to conduct heat from the outer surface; and convecting heat from the outer surface of the battery via the dielectric fluid (the cooling fluid) (Azzouz et al.: Sections [0008]-[0028]). 

Azzouz et al. do not specifically teach the nozzle is a micro-nozzle.
However, Ng et al. teach a cooling method comprising spray nozzles, wherein the spray nozzles deliver streams of micro droplets (liquid droplets up to tens or hundreds of microns acting like projectiles) landing on the heated surfaces of the heat spreader before vaporizing into vapour (Ng et al.: Column 8, Line 64 – Column 9, Line 10). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Azzouz et al. with the nozzle is a micro-nozzle from Ng et al. with the motivation of having a means such the micro droplets from the nozzle would improve the cooling efficiency.  

With respect to claim 2, with the teaching of micro nozzles from Ng et al., Azzouz et al. teach the method, further comprising: isentropically cooling the dielectric fluid (the fluid) via expansion of the dielectric fluid (the fluid) through the micro-nozzle (Azzouz et al.: Sections [0008]-[0028]). 

With respect to claim 3, Azzouz et al. teach the method, wherein the step of spraying or sprinkling (atomizing) is configured to occur to optimize the temperature regulation (when the battery cell is in or approaching thermal runaway) (Azzouz et al.: Section [0043]).

With respect to claim 4, Azzouz et al. teach the method, wherein the step of spraying or sprinkling (atomizing) is configured to occur when the battery cell is at or above the saturation temperature of the dielectric fluid (the fluid) in order to be vaporized (Azzouz et al.: Sections [0008]-[0028]).

With respect to claim 5, Azzouz et al. teach the method, further comprising: spraying or sprinkling (atomizing) the battery cell in a housing 202 (under hermetic sealing) at a saturation pressure of the fluid in order to enhance vaporization (Azzouz et al.: Section [0052]).

With respect to claim 6, with the teaching of micro nozzles from Ng et al., Azzouz et al. teach the method, wherein the micro-nozzles have locations, direction, and profiles configured based on a heating profile of the battery cell in space and time, a flow rate through the nozzle, and fluid dynamics of the atomized fluid on the battery surface (Azzouz et al.: Section [0043]).

With respect to claim 7, Azzouz et al. teach the method, further comprising: routing the dielectric fluid (the fluid) through a fluid network 11 integrated into a structure of a battery pack containing the battery cell (Azzouz et al.: Section [0038]).

With respect to claim 8, Azzouz et al. teach the method, wherein the fluid network comprises an internal network of fluid channels 11 in a composite structure (Azzouz et al.: Section [0038]).

With respect to claim 9, Azzouz et al. teach the method, wherein the spraying (the atomization) is configured to regulating the temperature of the battery (end after thermal runaway is prevented and before complete quenching is achieved), which means it would operate as needed (Azzouz et al.: Section [0037]).

With respect to claim 10, Azzouz et al. teach the method, wherein the atomization is configured to regulating the temperature of the battery (sequentially pulse on and off to iteratively cool the battery cell), which means it would operate as needed (Azzouz et al.: Section [0037]). 

With respect to claim 12, Azzouz et al. teach the method, wherein the micro-nozzle has a diameter of approximately 0.013 in. It would have been obvious as of the effective filing dated of the claimed invention to have a diameter of approximately 0.013 in, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With respect to claim 13, Azzouz et al. do not specifically teach the method, wherein the battery cell is an 18650 battery and the step of atomizing includes atomizing through 20 spray nozzles. 
It would have been obvious as of the effective filing dated of the claimed invention to have 20 spray nozzles, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
It would have been obvious as of the effective filing dated of the claimed invention to have the battery cell is an 18650 battery, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With respect to claim 14, Azzouz et al. do not specifically teach the method, wherein the vaporizing initiates when the battery cell reaches a temperature of approximately 130 ºC. 
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

With respect to claim 15, Azzouz et al. do not specifically teach the method, wherein the vaporizing initiates when the battery cell reaches a temperature of approximately 106 ºC. 
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

With respect to claim 16, Azzouz et al. do not specifically teach the method, wherein the vaporizing initiates when the battery cell reaches a temperature of approximately 90 ºC. 
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0184295 to Azzouz et al. in view of US Patent 6,434,955 to Ng et al. and US Patent Application Publication 2016/0079637 to Nemesh et al.
With respect to claim 11, Azzouz et al. do not specifically teach the method, wherein the fluid is R134a. 
However, Nemesh et al. teach a thermal management system comprising R134a as a refrigerant for cooling batteries (Nemesh et al.: Section [0023]). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Azzouz et al. with the teaching above from Ng et al. with the motivation of having a means such R134a is a common refrigerant for thermal management system.  

Response to Arguments
Applicant’s arguments filed on 08/15/2022 have been fully considered but they are not persuasive.
Applicant argues that there is absolutely no indication that modifying the system of Azzouz with the nozzles of Ng would render the system of Azzouz satisfactory for its intended purpose of thermal regulation, let alone “improved cooling efficiency.” 
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. First, both Azzouz and Ng uses a sprayer for spraying liquid droplet to conducting heat from a heated surface. Second, it is known in the art that the smaller droplet is the easier it gets to be vaporized, which means the micro droplet would increase the efficiency of the cooling system.
Therefore the rejections will be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        8/27/2022